Citation Nr: 1724385	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-49 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to an increased disability rating in excess of 40 percent for thoracolumbar strain prior to February 14, 2012, and in excess of 20 percent thereafter.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to June 1988, November 1989 to November 1993, and December 2004 to February 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes for the record that a February 2017 rating decision proposed to reduce the Veteran's service-connected PTSD rating from 70 percent to 50 percent.  However, the issue of reduction in evaluation is not properly before the Board because due process requirements have not been met by the AOJ, particularly as a reduction in the Veteran's PTSD evaluation could result in a decrease in his combined disability rating or compensation.  See 38 C.F.R. § 3.105(e) (setting forth due process requirements when there is a rating proposing a reduction).  As such, this issue will not be addressed herein. 

The issue of entitlement to an increased disability rating for thoracolumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the appeal period, the Veteran's service-connected PTSD with major depressive disorder has been manifested by symptoms more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as: suicidal ideation, difficulty in adapting to stressful circumstances including work or a worklike setting, difficulty in establishing or maintaining effective work and social relationships, impaired impulse control such as unprovoked irritability with periods of violence, disturbances of motivation and mood, depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, suspiciousness, and mild memory loss.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating in excess of 70 percent for PTSD with major depressive disorder have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

In a claim for an increased disability rating, VA's duty to notify includes general notice of the type of evidence needed to substantiate the claim, such as evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has satisfied its duty to notify the Veteran in a letter dated June 2011 which informed the Veteran of the evidence required to support an increased rating claim; his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim; and how VA determines disability ratings and effective dates.   

VA's duty to assist includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, the record contains the Veteran's service records and VA medical records.  The Veteran has not identified any outstanding records.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2016).

With respect to claims for increased ratings, the duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  The Veteran was afforded VA examinations in March 2010, June 2011, and January 2016.  The examinations are thorough and supported by the other evidence of record.  The examinations discussed clinical findings; the Veteran's reported history as necessary to rate the disability under the applicable rating criteria; and the impact of the disabilities on his daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As such, the Board finds that VA's duties to notify and assist are met.

Analysis

The Veteran contends that his PTSD causes more severe symptomatology than that contemplated by the currently assigned disability rating of 70 percent.

The criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disability evaluations are determined by evaluating the extent to which the Veteran's service-connected disorder adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  If there is a question as to which evaluation to apply to the Veteran's disorder, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Psychiatric disabilities, to include PTSD, are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  

A 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  
Effective August 4, 2014, the Rating Schedule was amended.  Outdated references to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) were removed and replaced with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  

The Board notes that the use of the Global Assessment of Functioning (GAF) scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM-5 at 16 (2013).  In this case, however, DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the assigned GAF scores remain relevant for consideration in this appeal.  

A GAF score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the DSM-IV at 32 (1994)).  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.  Scores ranging from 21 to 30 are indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether the Veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of the Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In a routine March 2010 VA examination for PTSD, the Veteran reported staying at home most of the time with his wife; avoiding social events and gatherings; having no friends; losing interest in social and leisure activities; feeling emotionally numb; feeling that he had a foreshortened future; difficulty concentrating, focusing, or completing tasks at work; anxiety when things were unruly or disorganized; and feeling aggravated by stressful circumstances.  He reported working full-time as a truck driver.  Upon examination, the examiner determined that the Veteran exhibited the following symptoms: sleep impairment, nightmares, fatigue, mild panic attacks, suicidal thoughts, irritability with episodes of violence, mildly impaired memory such as forgetting directions and instructions, fair impulse control, depressed mood, and difficulty with forming meaningful interpersonal relationships.  It was noted that the Veteran did not experience or exhibit hallucinations, inappropriate behavior, obsessive or ritualistic behavior, or homicidal thoughts.  He was observed to be able to maintain personal hygiene, but presented with some problems in activities of daily living, to include slight problems with household chores, slight problems with shopping; moderate problems with engaging in sports or exercise, slight problems with driving, and moderate problems with recreational activities.  The Veteran presented with clean and casually dressed appearance; unremarkable psychomotor activity; slow speech; constricted affect; depressed mood; orientation to person, time, and place; paucity of ideas; and no delusions.  The examiner determined that the Veteran's PTSD symptoms were of moderate severity, resulted in reduced reliability and productivity, and resulted in significant impairment in social and occupational functioning.  A GAF score of 60 was noted.  

From March 2010 to May 2011, VA treatment records reveal that there was no evidence of suicidal ideation, homicidal ideation, hallucinations, delusions, or psychosis.  In March 2010, the Veteran reported depressed mood and periods of rage and anger.  He described an incident where he threw and broke a laptop computer after arguing with his wife.  In May 2011 VA note, it was noted that the Veteran remained distant, stressed out due to his job, and hypervigilant with intrusive thoughts.  He was neat, clean, oriented to all four spheres, with intact judgment, and exhibited no cognitive deficits.

In a June 2011 VA examination, the Veteran reported: anxiety about an upcoming job transfer; depression; getting along well with his wife of twelve years and his children; infrequent anger outbursts; not having a social life; disliking large crowds; getting along with co-workers; no history of suicide attempts; no history of violence; avoidance of older relatives due to his fear of losing people; being able to perform activities of daily living; and excellent job performance at his full-time job.  Upon examination, the examiner determined that the Veteran exhibited the following symptoms: normal memory, anger, irritability, somewhat impaired psychosocial functioning, chronic sleep impairment, decreased interest in social or recreational activities, suspiciousness, hypervigilance, difficulty concentrating, and loss of energy.  It was noted that the Veteran did not experience or exhibit hallucinations, inappropriate behavior, obsessive or ritualistic behavior, homicidal thoughts, suicidal thoughts, or panic attacks.  He was observed to be able to maintain personal hygiene and engage in activities of daily living.  The Veteran presented with: clean and neatly groomed appearance; unremarkable psychomotor activity; soft, clear, and coherent speech; constricted affect; depressed mood; orientation to person, time, and place; unremarkable thought process; and no delusions.  The examiner remarked that the Veteran had experienced some improvement and no longer met the diagnostic criteria for PTSD because his symptoms had remitted.  It was determined that the Veteran's PTSD symptoms were transient or mild and resulted in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  A GAF score of 65 was noted.  

In a January 2012 VA psychiatry evaluation, the Veteran reported getting along well with his wife, low energy, impaired sleep, periods of anxiety, irritability, depression, and increased stress in relation to having recently relocated.  He denied suicidal or homicidal ideation and denied any plan or intent to harm himself or others.  

In a February 2012 VA examination, the Veteran reported: increased anger, being placed on light duty at his job due to loss of access to medication, and decreased interest in activities due in part to his son's poor health.  Upon examination, the examiner determined that the Veteran exhibited the following symptoms: depressed mood, anxiety, chronic sleep impairment, mild memory loss such as forgetting names or directions, flattened affect, irritability, and disturbances of motivation and mood.  The Veteran presented with: appropriate dress and appearance, dull alertness, coherent and goal-directed thought process, intact insight, soft and slow speech, intact judgement, and orientation to person, place, time, and situation.  It was noted that the Veteran did not experience or exhibit signs of psychosis, homicidal thoughts, or suicidal thoughts.  It was determined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that the Veteran's symptoms resulted in minimal occupational difficulties, moderate social/interpersonal difficulties, moderate recreational difficulties, and significant subjective distress.  A GAF score of 60 was noted.

In an April 2012 VA psychiatry note, the Veteran reported continued marital stress due in part to his son's health complications.  He was judged to not be at risk for suicide or harm to others.  In an April 2013 VA psychiatry note, the Veteran reported frustration secondary to his job and was observed to have depressed mood, blunted affect, goal-directed thought process, intact memory, fair insight, and fair judgment.  He denied suicidal or homicidal ideation.  In a May 2013 VA note, the Veteran was noted to be under high stress due to financial difficulties related to his job and his son's medical issues.  The Veteran reported low energy, increased depression, trouble sleeping, and loss of appetite.  His wife reported that the Veteran had no suicidal ideation, but was not sleeping well and had no appetite.  

In a February 2014 VA telehealth note, the Veteran reported: strained marriage, coping with stress by keeping his mouth shut until he explodes, dislike of crowds, no friends outside of work, anxiety, depression, and nightmares. He denied suicidal ideation.  In a March 2014 VA note, the Veteran reported depressed moods, bad dreams, panic attacks twice weekly with the most recent attack lasting 2 hours, feeling of impending doom, and depressed mood.  He denied suicidal and homicidal ideation.  In May 2014, the Veteran reported that he was promoted at work, had less anxiety due to job, and that his relationship with his wife was improving.  In June 2014, VA treatment records reveal that the Veteran reported improved mood, reduction in depression and anxiety, occasional dreams and nightmares, and panic attacks that occur with loud noises such as explosions or fireworks.  In a December 2014 VA note, the Veteran reported that he and his wife agreed to attend marriage counseling.  

In a February 2015 VA note, the Veteran reported difficulty at work, due in part to allegations against him, and resulting marital discord.  In a July 2015 VA note, the Veteran reported that he was cleared form the accusations that were leveled at him earlier in the year by a co-worker.  He reported reduced depression and occasional dreams of military events.  He denied suicidal and homicidal ideation.  

In a January 2016 VA examination, the Veteran reported: marital discord, social detachment, difficulty retaining information, difficulty with concentration, irritability, and conflict with a co-worker.  Upon examination, the following symptoms were noted: depressed mood, anxiety, chronic sleep impairment, and disturbances of mood and motivation.  It was noted that the Veteran did not experience or exhibit signs of hallucinations, homicidal thoughts, or suicidal thoughts.  The Veteran presented with: neat appearance; good hygiene; coherent speech; dysphoric mood; blunted affect, logical and goal-directed thought process; orientation to person, place, time, and situation; fair to good insight; and fair to good judgment.  It was determined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  

In an August 2016 VA note, the Veteran reported occasional depression and dreams that were less intense than in the past.  He presented with normal speech, orientation to three spheres, goal-directed thought process, intact memory, and fair judgment and insight.  He denied suicidal and homicidal ideation.  In an August 2016 psychiatry reassessment, the Veteran reported improved marital relationship, occasional bad dreams, and depressed mood.  

Most recently, in a February 2017 VA treatment note, the Veteran reported that he continued to work overtime, but was looking forward to a family vacation.  He was noted to be alert, oriented, with clean attire, neutral mood and affect, logical thought process, and adequate judgement and insight.  He denied suicidal and homicidal ideation and was assessed to not be at imminent risk for harm to self or others.

The Board finds that the Veteran is competent and generally credible in his reports of symptoms because they are consistent and were accepted by clinicians and examiners without challenge as exaggerated or manipulative.  The Board additionally finds that the medical evidence of record is competent, credible, and probative.

After a review of all the lay and medical evidence of record, the Board finds that a disability rating in excess of 70 percent is not warranted.  The record shows that, during the appeal period, the Veteran's symptoms include: suicidal ideation, difficulty in adapting to stressful circumstances including work or a worklike setting, difficulty in establishing or maintaining effective work and social relationships, impaired impulse control such as unprovoked irritability with periods of violence, disturbances of motivation and mood, depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, suspiciousness, and mild memory loss.  

The record does not show that the Veteran's symptoms have manifested with such severity, frequency, and duration as to result in total occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (specifying that VA shall consider the frequency, severity and duration of symptoms when evaluating a mental disorder).  The Veteran did not exhibit the following symptoms, as enumerated in the 100 percent criteria: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Although the Veteran expressed suicidal thoughts at the beginning of the appeal period, clinicians have repeatedly determined that the Veteran was not at risk for harm to self or others.  Additionally, the Veteran has denied thoughts of harm to self or others.  

Further, the record indicates that the Veteran retained at least some occupational and social functioning.  He has reported good relationships with his children and a fair, long-lasting marriage with his wife.  He has maintained full-time employment for the entire appeal period.  The Board acknowledges that the Veteran has a history of work conflicts and stressors, but the record indicates that he has remained employed full time and was promoted in 2014.  Additionally, he often presented to medical appointments with a clean and neatly groomed appearance, with no signs of psychomotor activity; with coherent speech; with orientation to person, time, and place; with unremarkable thought process; and no delusions.  GAF scores ranged from 60 to 65, which is suggestive of mild to moderate symptoms, but not total occupational and social impairment.

In sum, the Veteran's symptoms more nearly approximate the criteria for the assignment of a 70 percent rating because the record shows occupational and social impairment with deficiencies in most areas.  The Board has considered all psychiatric symptoms in reaching this conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Finally, as reflected by the record, the Veteran has remained employed full-time during the entire appeal period.  As such, the Board finds that a claim for TDIU has not been reasonably raised by the record.  See also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD with major depressive disorder is denied.


REMAND

The Veteran was last afforded a VA examination in January 2016 regarding the severity of the thoracolumbar strain.  However, thereafter, the Court issued Correia v. McDonald, 28 Vet. App. 158 (2016), holding that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion and on weight-bearing and nonweight-bearing.  Here, the examiner did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, though the examiner reported range of motion testing, she did not note whether such testing was on active or passive range of motion testing.  Further, testing appeared to have been performed on weight-bearing at some point during the examination, but it is unclear which tests were performed on weight-bearing or nonweight-bearing.  In light of Correia, the Veteran should be afforded a new VA examination to determine the severity of his thoracolumbar strain.  28 Vet. App. 158; see  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records not already of record relating to the Veteran's service-connected thoracolumbar strain.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Schedule the Veteran for an examination to determine the nature and severity of the thoracolumbar strain.  
The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  

The examiner should test the range of motion of the spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.


The examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  If such is not possible, the examiner should explain why. 

The examiner should indicate whether the Veteran has Intervertebral Disc Syndrome which results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should also note whether there are any objective neurological abnormalities associated with the Veteran's service-connected thoracolumbar strain, including any bladder or bowel difficulties.

3.  Thereafter, readjudicate the issues on appeal. If any determination remains unfavorable to the Veteran, he should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


